DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11267080. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than the claims of U.S. Patent No. 11267080.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaura et al. (EP 1724050A1) (hereafter Takaura).
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With respect to claim 1, Takaura teaches a solder paste, comprising: 44 wt % to 83 wt % of a first solder alloy powder selected from the group consisting of: 10 wt % to 52 wt % In, 0.1 wt % to less than 3.0 wt % Ag, optionally, 0.001 wt % to 3 wt % of Sb, Bi, Ni, Co, Mn, P, or Zn, and a remainder of Sn (paragraphs 43-44); 5 wt % to 44 wt % of a second solder alloy powder selected from the group consisting of Sn—Ag, Sn—Cu, Sn—Ag—Cu, Sn—Sb, an Sn—Ag alloy, an Sn—Cu alloy, an Sn—Ag—Cu alloy, and an Sn—Sb alloy, wherein the first solder alloy powder has a liquidus temperature lower than a solidus temperature of the second solder alloy powder (paragraphs 43-44); and flux (paragraph 46).  
With respect to claim 2, Takaura teaches wherein the first solder alloy powder is: 10 wt % to 52 wt % In, 0.1 wt % to less than 3.0 wt % Ag, optionally, 0.001 wt % to 3 wt % of Sb, Bi, Ni, Co, Mn, P, or Zn, and a remainder of Sn (paragraphs 43-44).
With respect to claim 9, Takaura teaches wherein the first solder alloy powder comprises 0.001 wt % to 3 wt % of Sb, Bi, In, Ni, Co, Mn, P, or Zn (paragraphs 50-51).
With respect to claim 10, Takaura teaches wherein the second solder alloy powder is Sn—Ag, Sn—Cu, Sn—Ag—Cu, an Sn—Ag alloy, an Sn—Cu alloy, or an Sn—Ag—Cu alloy (paragraphs 43-44).
With respect to claim 11, Takaura teaches wherein the second solder alloy powder is: Sn—Ag—X (X═Sb, Bi, In, Ni, Co, Mn, P or Zn) consisting of 0.1 wt % to 3.8 wt % Ag, 0.001 wt % to 10 wt % of X, and a remainder of Sn (paragraphs 43-44 and 50-51). 
With respect to claim 12, Takaura teaches wherein the second solder alloy powder is 96.5Sn3.5Ag (paragraphs 43-44; and examples 2-3 and 7).
With respect to claim 15, Takaura teaches a method, comprising: placing a solder paste between components to form an assembly, the solder paste comprising: 44 wt % to 83 wt % of a first solder alloy powder selected from the group consisting of: 10 wt % to 52 wt % In, 0.1 wt % to less than 3.0 wt % Ag, optionally, 0.001 wt % to 3 wt % of Sb, Bi, Ni, Co, Mn, P, or Zn, and a remainder of Sn; 5 wt % to 44 wt % of a second solder alloy powder selected from the group consisting of: Sn—Ag, Sn—Cu, Sn—Ag—Cu, Sn—Sb, an Sn—Ag alloy, an Sn—Cu alloy, an Sn—Ag—Cu alloy, and an Sn—Sb alloy; and flux; and reflow soldering the assembly at a peak reflow soldering temperature below the solidus temperature of the second solder alloy powder and above the liquidus temperature of the first solder alloy powder to form a solder joint (paragraphs 43-44 and 60-61).
With respect to claim 16, Takaura teaches wherein: during reflow soldering, the second solder alloy powder partially dissolves into a molten form of the first solder alloy powder, and the solder joint has a liquidus temperature higher than the peak reflow soldering temperature (paragraphs 43-44 and 60-61; and table 1). Note that since similar compositions are being used in Takaura and the instant application, it is the examiner’s position that the joint will intrinsically have a liquidus temperature higher than the peak reflow soldering temperature).
With respect to claim 17, Takaura teaches wherein during reflow soldering, the second solder alloy powder does not form an intermetallic compound with the molten form of the first solder alloy powder (paragraphs 43-44 and 60-61; and table 1). Note that since similar compositions are being used in Takaura and the instant application, it is the examiner’s position that an intermetallic compound will not form.
With respect to claim 18, Takaura teaches wherein: the solder joint has a solidus temperature higher than a solidus temperature of the first solder alloy powder (paragraphs 43-44 and 60-61; and table 1).  Note that since similar compositions are being used in Takaura and the instant application, it is the examiner’s position that the joint will intrinsically have a solidus temperature higher than a solidus temperature of the first solder alloy powder (paragraphs 43-44, 46, and 50-51). 
With respect to claim 19, Takaura teaches a solder joint formed by a process, the process comprising: placing a solder paste between components to form an assembly, the solder paste comprising: 44 wt % to 83 wt % of a first solder alloy powder selected from the group consisting of: 10 wt % to 52 wt % In, 0.1 wt % to less than 3.0 wt % Ag, optionally, 0.001 wt % to 3 wt % of Sb, Bi, Ni, Co, Mn, P, or Zn, and a remainder of Sn; 5 wt % to 44 wt % of a second solder alloy powder selected from the group consisting of: Sn—Ag, Sn—Cu, Sn—Ag—Cu, Sn—Sb, an Sn—Ag alloy, an Sn—Cu alloy, an Sn—Ag—Cu alloy, and an Sn—Sb alloy; and flux; and reflow soldering the assembly at a peak reflow soldering temperature below the solidus temperature of the second solder alloy powder and above the liquidus temperature of the first solder alloy to form the solder joint (paragraphs 43-44, 60-61 and 64; and Table 1).
With respect to claim 20, Takaura teaches wherein: during reflow soldering, the second solder alloy powder partially dissolves into a molten form of the first solder alloy powder, and the solder joint has a liquidus temperature higher than the peak reflow soldering temperature (paragraphs 43-44, 60-61 and 64; and Table 1).  Note that since similar compositions are being used in Takaura and the instant application, it is the examiner’s position that during reflow soldering, the second solder alloy powder with intrinsically partially dissolve into a molten form of the first solder alloy powder, and the solder joint has a liquidus temperature higher than the peak reflow soldering temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735